DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022, has been entered.
Claims 1, 2 and 4-8 are currently pending in the application.  The previous prior art rejections over Tyrpin et al. as the primary reference have been withdrawn in view of applicant’s amendments to the moisture content of the chewing gum.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ream (3,857,965) in view of Fujihara et al. (US 2009/0304891; cited on 3rd party disclosure).
Regarding claims 1, 2 and 8, Ream teaches a chewing gum composition comprising about 14% to 40% by weight gum base, a flavoring agent from about 0.1% to about 4.0% by weight, and a bulk sweetener that is sorbitol from about 10 to 86% by weight (col. 2 line 65-col. 3 line 11).  All of these ranges fall with the claimed ranges.  Ream teaches the moisture content of the gum is 0-10 % by weight, and the glycerin content is 0-10 % by weight (col. 3 lines 1-6), both of which encompasses and thereby renders obvious the claimed range.
Ream is silent as to the chewing gum comprising allulose and in an amount as claimed.
Fujihara et al. teach a chewing gum comprising gum base, flavoring agent, and bulk sweetener, where the bulk sweetener comprises xylitol and D-psicose (i.e., allulose) (e.g., Example 14).  Based on the values in Table 23, the chewing gum is considered to comprise 25% (0.5 g/2 g gum) of a mixture of 2:1 D-psicose:xylitol (i.e., bulk sweetener), providing a chewing gum comprising 16% allulose, 45% gum base, and 2.2% lemon flavor.  Fujihara et al. teach that D-psicose (i.e., allulose) is a sweetener to be used to reduce caloric content while having a taste comparable to sucrose [0009-0010].
Therefore, where Ream teaches a chewing gum as set forth above and having a moisture content and glycerin content overlapping the claimed ranges, and where Fujihara et al. teach a chewing gum comprising allulose in combination with other polyols, it would have been obvious to have utilized allulose in an amount as claimed in the chewing gum of Ream as Fujihara et al. teach chewing gums comprising an amount of allulose falling within the claimed ranges.  Therefore, the combination of Ream and Fujihara et al. would have been expected to provide the predictable result of a suitably sweetened chewing gum having a moisture content as claimed through no more than routine experimentation.
Regarding the allulose being mixed with the gum base to form the chewing gum composition Ream teaches mixing the bulk sweetener with gum base to form the chewing gum (col. 3 lines 57-67).  It is also noted that the claims are product claims, where the step of mixing the allulose with the gum base is a product by process step.  Applicant has not shown any unexpected results arising from the allulose being mixed with the gum base.  Further, in the production of a chewing gum, the mixing of a bulk sweetener, which includes allulose, with the gum base is not considered an unobvious contribution over the prior art.
Regarding claim 4, Fujihara et al. teach D-psicose can be used in a crystalline form in chewing gum [0106], and also teach that the D-psicose is available as a syrup product [0027].  Therefore, it would have been obvious to have included allulose in a form as claimed in the chewing gum of Ream as crystalline allulose, at least, is specifically taught to be included in chewing gums.

Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yatka et al. (5,800,848) in view of Fujihara et al. (US 2009/0304891; cited on 3rd party disclosure).
Regarding claims 1, 2 and 7, Yatka et al. teach medium-moisture (i.e., about 2-5 % moisture) chewing gum compositions comprising 19.2 % by weight gum base, 0.9 % by weight flavoring agent, a bulk sweetener that is sucrose from 51.5 to 53.35% by weight, and 1.4 % by weight glycerin (Table 4 Examples 24-28).  All of these amounts fall with the claimed ranges.
Yatka et al. are silent as to the chewing gum comprising allulose and in an amount as claimed.
Fujihara et al. teach a chewing gum comprising gum base, flavoring agent, and bulk sweetener, where the bulk sweetener comprises xylitol and D-psicose (i.e., allulose) (e.g., Example 14).  Based on the values in Table 23, the chewing gum is considered to comprise 25% (0.5 g/2 g gum) of a mixture of 2:1 D-psicose:xylitol (i.e., bulk sweetener), providing a chewing gum comprising 16% allulose, 45% gum base, and 2.2% lemon flavor.  Fujihara et al. teach that D-psicose (i.e., allulose) is a sweetener to be used to reduce caloric content while having a taste comparable to sucrose [0009-0010].
Therefore, where Yatka et al. teach a chewing gum as set forth above and having a moisture content and glycerin content as claimed, and where Fujihara et al. teach a chewing gum comprising allulose in combination with other polyols, it would have been obvious to have utilized allulose in an amount as claimed in the chewing gum of Yatka et al. as Fujihara et al. teach chewing gums comprising an amount of allulose falling within the claimed ranges.  Therefore, the combination of Yatka et al.  and Fujihara et al. would have been expected to provide the predictable result of a suitably sweetened chewing gum having a moisture content as claimed through no more than routine experimentation.
Regarding the allulose being mixed with the gum base to form the chewing gum composition Yatka et al. teach mixing the bulk sweetener with gum base to form the chewing gum (col. 6 lines 30-40).  It is also noted that the claims are product claims, where the step of mixing the allulose with the gum base is a product by process step.  Applicant has not shown any unexpected results arising from the allulose being mixed with the gum base.  Further, in the production of a chewing gum, the mixing of a bulk sweetener, which includes allulose, with the gum base is not considered an unobvious contribution over the prior art.
Regarding claim 4, Fujihara et al. teach D-psicose can be used in a crystalline form in chewing gum [0106], and also teach that the D-psicose is available as a syrup product [0027].  Therefore, it would have been obvious to have included allulose in a form as claimed in the chewing gum of Yatka et al. as crystalline allulose, at least, is specifically taught to be included in chewing gums.
Regarding claim 6, Yatka et al. teaches the bulk sweetener in combination with high intensity sweeteners including aspartame, glycyrrhizin, thaumatin and saccharin (col. 5 lines 45-50).  Therefore, it would have been obvious to have included a high intensity sweetener as claimed as the claimed sweeteners are known in the art to be included in chewing gum compositions.
Regarding claim 8, Yatka et al. teach sorbitol can be used as a sugarless sweetener (col. 5 line 40).  Therefore, it would have been obvious to have utilized sorbitol as a bulk sweetener where one wanted to reduce the caloric content of the chewing gum.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yatka et al. (5,800,848) in view of Fujihara et al. (US 2009/0304891; cited on 3rd party disclosure) as applied to claim 1 above, and in further view of Glass et al. (4,156,740) with evidence provided by Glass et al. (4,683,138; hereinafter Glass 2).
Yatka et al. in view of Fujihara et al. teaches a chewing gum comprising allulose as set forth above with regard to claim 1.  Yatka et al. does not teach a liquid filled chewing gum where the liquid fill portion comprises allulose.
Glass et al. teaches a liquid filled chewing gum.  The liquid fill of Glass et al. is taught to comprise glycerin in combination with a sorbitol syrup (Example 1).  The chewing gum of Glass et al. has at least 3% moisture (Glass 2 col. 7 lines 5-11).
Glass et al. is silent as to the liquid fill portion comprising allulose.
Fujihara et al. teach that D-psicose can be combined with sugar alcohols to provide a sweetener that compensates for the drawbacks of the taste of the sugar alcohol as well the modification of the taste of the D-psicose [0012-0014].  Fujihara et al. also teach that D-psicose is available as a syrup product [0027].
Therefore, where Yatka et al. teach chewing gum having a moisture content as claimed, where Glass et al. teach that it was known to include polyols in the liquid portion of chewing gums having a moisture content overlapping the claimed range, and where Fujihara et al. teach the combination of D-psicose with polyols in order to improve the taste of the polyols, it would have been obvious to have included D-psicose in the liquid fill of the chewing gum with the reasonable expectation that a suitably sweetener center-fill would have been provided.  This would have required no more than routine experimentation, as all of the claimed components are being utilized for their reported function in sweeteners and in compositions where sweeteners are known to be included.

Response to Arguments

Applicant's arguments filed August 19, 2022, have been fully considered but are moot as they do not apply to the rejections set forth above that were necessitated by applicant’s claim amendments.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791